Citation Nr: 1242924	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a bilateral hand disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a bilateral hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has malaria that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in February 2007 and January 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Veteran was provided a VA examination in May 2012.  The May 2012 examiner considered the Veteran's claims of experiencing symptoms of malaria while on active duty, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  The May 2012 examiner also discussed the letter provided by M.B.B., M.D., that indicated that the Veteran had malaria.  Even taking that letter into account, however, the examiner concluded that the Veteran had never had a confirmed diagnosis of malaria, and that the claimed disorder was less likely than not incurred in or caused by the Veteran's service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements and other material favorable to the Veteran's claim, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for malaria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a tropical disease, to include malaria, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, although the Veteran received preventative anti-malarial treatment while on active duty, the Veteran was not diagnosed with malaria in service or within one year of service.  As such, service connection on a presumptive basis is not warranted.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he developed malaria while he was on active duty and has intermittently experienced flare-ups since that time.

The Veteran's service treatment records indicate that in August 1979, he entered a malaria transmission area.  At that time, he was administered antimalarial chemoprophylaxis utilizing chloroquin phosphare tablets weekly for the duration of his assignment.  In December 1979, he departed the malaria transmission area, and he was administered terminal prophylaxix.  The July 1981 separation examination report is negative for any signs, symptoms, or diagnoses of malaria.

A VA treatment record from July 2007 contains the Veteran's report of experiencing heat strokes with a history of malaria.  The treatment provider gave the Veteran a prescription for doxycycline and conducted a malaria smear.  The malaria smear was negative for any malarial parasites.

In January 2008, the Veteran told a VA treatment provider that he occasionally experienced relapses of malaria.  The treatment note indicates that the Veteran thought that he had a mild case of malaria at that time.  The treatment provider conducted a malaria smear, and the malaria smear was negative for any malarial parasites.

VA treatment records reflect that another the Veteran was administered another malaria smear in February 2009.  This smear was also negative for any malarial parasites.

A May 2010 letter from M.B.B., M.D., reflects that the Veteran had been receiving ongoing treatment for malaria.  Dr. B. remarked that seasonal changes caused the Veteran's condition to flare.  Dr. B. also remarked that while the Veteran was on active duty, he was diagnosed with malaria.  Dr. B. stated that medical records from the Veteran's active duty indicated that the Veteran was being treated for malaria.

The Veteran was afforded a VA compensation and pension examination in May 2012.  The Veteran related that while he was on active duty in 1979, he experienced chills, vomiting, and headaches.  The Veteran said that he was treated for malaria.  He stated that one year after leaving the service, he experienced similar symptoms and treated them with over-the-counter medication.  He related that during hot months, he would experience one or two episodes that did not require medical attention.  He indicated that he first sought treatment in 2003.

The examiner considered the Veteran's report of an active malarial infection but opined that the Veteran's history was not consistent with a malaria-type infection.  He related that the diagnoses of malaria that had previously been given were provided by the Veteran and could not be confirmed by the history given by the Veteran.  The examiner remarked that malaria symptoms have a tendency to be severe and would under most if not all circumstances require medical attention.  Concerning the letter from Dr. B., the examiner remarked that the letter should not constitute a confirmation of diagnosis, but rather was the fulfillment of a request from the Veteran in response to the Veteran's own request for treatment in light of the Veteran's self-reported history.  The examiner also remarked that the service treatment records did not contain a diagnosis of malaria; rather, they showed that the Veteran was administered chemoprophylaxis against malaria which made the likelihood of the Veteran's contracting malaria even more unlikely.  The examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by his active duty service.

The Board finds the opinion expressed in the May 2012 VA examiner's report to be credible and probative.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the examining physician specifically commented on the service treatment records which show that the Veteran served in a malaria transmission area and was administered anti-malarial treatment.  He discussed the Veteran's assertions of post-service symptoms.  In addition, he explained why the May 2010 letter from Dr. B. does not constitute a confirmed diagnosis of malaria.  The May 2012 VA examiner's opinion is fully explained and consistent with the evidence of record.  As such, the Board finds the opinion of the May 2012 VA examiner to be highly persuasive.

Contrastingly, the May 2010 letter from Dr. B is not consistent with the most credible evidence of record.  While Dr. B. asserted that medical records from the Veteran's active duty indicate that he was diagnosed with and treated for malaria, a careful examination of the service treatment records is negative for a confirmed diagnosis of malaria.  In fact, the service treatment records reflect that from August 1979 to December 1979, the Veteran was proactively administered preventative treatment to keep him from becoming infected with malaria.  Dr. B. did not comment on the malaria smears taken in July 2007, January 2008, and February 2009, all of which were negative.  As such, it appears that Dr. B. offered his opinion on the basis of the Veteran's reported history, which is contradicted by the other evidence of record.  As such, the Board finds the opinion of Dr. B. to be less persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).

Furthermore, the Board has considered the Veteran's contentions that he was infected with malaria while he was on active duty and has suffered flare-ups since that time.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of headaches, sweating, and vomiting.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a diagnosis of malaria.  As such, the Board ascribes far more weight to the conclusion of the May 2012 VA examiner who concluded that the Veteran does not have a confirmed diagnosis of malaria and that his claimed condition was less likely than not caused by his active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Furthermore, the extent that the Veteran is implying that he was diagnosed by health care providers in service with malaria, the Board must find such history simply not credible in light of the other evidence of record.  As noted, service treatment records reflect that from August 1979 to December 1979, the Veteran was proactively administered preventative treatment to keep him from becoming infected with malaria.  Thus, this is not a case in which service treatment records are merely silent on the matter at issue.  To the contrary, they specifically reflect that he received preventative treatment throughout the period he was at risk, and such records provide no indication of an active infection.  Any post-service records reflecting a history of malaria are based entirely on the Veteran's own report, and malaria smears taken in July 2007, January 2008, and February 2009, were all negative.  Furthermore, the VA examiner explained that the symptoms associated with malaria were severe and would most likely require significant treatment that is not reflected in his record.  The examiner also explained that the administration of preventative treatment during service made it increasingly unlikely that any such infection occurred.  For these reasons, the Board must conclude that the Veteran's reported history of having malaria in service is not reliable.

In short, the most probative medical evidence specifically rules out a current diagnosis of malaria and relationship between the Veteran's claimed condition and his active service.  The Board places more weight on the opinion of the competent VA medical professional who provided the May 2012 opinion, based on review of the medical records and claims file and/or interview of the Veteran and/or physical examination, than on the May 2010 letter from Dr. B. and the Veteran's lay assertions that he has malaria as a result of his active duty.  As such, no finding of service connection is warranted.  The Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a malaria is denied.



REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claim for bilateral hand disability must be remanded for further evidentiary development.

Turning to the facts in the instant case, there is evidence that the Veteran has received treatment for a current disability; specifically, the record contains evidence of an assessment of osteoarthritis of the hands.  See VA treatment records from May 2007, November 2010.

With respect to an in-service injury or disease, S.G., the Veteran's spouse, related in an undated statement that the Veteran would complain about his hands hurting while he was on active duty-especially on paydays, when he would have to administer the payroll for his entire ship.  She indicated that the Veteran would complain to his superiors, and they would advise him to "tough it out."  She stated that since that time, the Veteran had surgeries on both of his hands, and he still occasionally complains of pain.  Experiencing hand pain is an experience that the Veteran and his spouse are clearly competent to describe.  The Board additionally notes that according to service personnel records, the Veteran served as a disbursing clerk.  

The Veteran has not been afforded a VA compensation and pension examination to identify the nature and etiology of his claimed bilateral hand disorder.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c) (4).  The United States Court of Appeals for Veterans Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As demonstrated, the record contains evidence of a current disability and credible evidence of a continuity of symptomatology of symptoms capable of lay observation.  Notably, no evidence of record contradicts the Veteran's and S.G.'s lay statements concerning his bilateral hand pain.  Thus, the McLendon "low threshold" standard as to when a VA examination is necessary has been met and an examination to secure a medical advisory opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA medical examination with an examiner (or examiners, if necessary) of appropriate expertise to determine the nature and etiology of his claimed bilateral hand disability.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the claimed condition, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the claimed condition was incurred in or aggravated by the Veteran's active duty military service.

For the purpose of this opinion, the examiner should assume that the Veteran is a competent and credible historian as to his experiences in service, such as experiencing significant pain when administering payroll.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.  The absence of service treatment records alone is an inadequate justification for the inability to render an opinion.

3.  Advise the Veteran of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letters advising the Veteran of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that they were sent to the Veteran's last known address of record.  If the Veteran fails to report to an examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, review the claims folder to ensure that the foregoing development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


